Case: 1:20-cv-07082 Document #: 39-1 Filed: 01/27/21 Page 1 of 2 PagelD #:3818

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

 

PINK FLOYD (1987) LIMITED.
Case No.: 1:20-cv-07082

Plaintiff,
v.

THE PARTNERSHIPS, AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”

 

Defendants.

DECLARATION OF Zhi E Xie

I, Zhi E Xie , declare as follows:

E My name is Zhi E Xie. I am the legal representative of
ShenZhenShiXiDianLiangHuaGuangGaoBiaoShi Ltd, the operator of bmjlusafashion.

z, I am over eighteen (18) years of age. | make this Declaration based on my personal
knowledge.

3; I have read this declaration fully and completely before signing it. I understand its
contents.

4, I have uploaded the business’s true and correct physical address ShenZhenShi BaoAn

Qu 41Qu 181Hao 2 Ceng. ShenZhen, Guang Dong, 518000 CN to Amazon when I registered
the account bmjlusafashion.

a I live at ShenZhen, Guang Dong, China.
Case: 1:20-cv-07082 Document #: 39-1 Filed: 01/27/21 Page 2 of 2 PagelD #:3819

6. I have never traveled to the United States.
f. I have no offices, employees, or agents in Illinois.
8. _ I do not own, use, or possesses any real or personal property in Illinois.

9. I have never paid taxes in Illinois.

10. I have never filed a lawsuit in Illinois.

Il. T have never held any bank accounts in Illinois.

12. | have never warehoused or stored inventory in Illinois.

13. I have never directed advertising or marketing towards Illinois.

14. T have never contracted with any internet service provider located in Illinois.

15. I have never purchased goods or services from any entities or individuals located in
Illinois.

16. I purchased the products from suppliers in China, who informed me that these products
were authentic.

17. I have never sold any allegedly infringing products to anyone in Illinois,

I declare under penalties of perjury of the laws of the United States of America that the above is

true and correct within my best knowledge.

Date: 1/27/2021 /s/ Zhi fb Xie
Zhi E Xie
